Seevers, J.
I. The contest in this case is whether the defendant made-the agreement to pay one hundred dollars each year during the life of the plaintiff.
The agreement existed only in parol, and we are asked to reverse the-judgment below because there is no evidence to sustain the verdict. An examination of the testimony satisfies us there was evidence tending to sustain the verdict. The evidence was conflicting, and if the jury believed, the witnesses on the part of the plaintiff, or gave greater credit thereto than those'on the part of the defendant, it cannot be said the verdict is unsupported. We cannot interfere, under the settled practice of this court.
II. The plaintiff gave the defendant some three thousand dollars’ worth of property, and, in consideration, it is claimed the defendant orally agreed to pay one hundred dollars a year, during the life-time of the plaintiff. Upon the introduction of evidence tending to prove the alleged contract,, the defendant objected thereto, but, the same being overruled, he now insists the ruling was erroneous, because, the agreement is within the statute of frauds. The agreement was wholly performed by the plaintiff, and is identical with the common case of property presently delivered, and a promise to pay therefor at some period after the lapse of one year. Such a promise is not within the statute. 3 Parsons on Contracts, 38, and authorities cited.
Affirmed.